EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garret Davis on 14 April 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
Claim 1 (currently amended) An external chassis device and internal movable anchoring system for long guns, consisting of a chassis, sliding rings, a kinetic energy absorption element, a plug, and guide bushings, characterized in that the chassis houses s coaxially inside the chassis by means of said sliding rings, which in turn are provided with said guide bushings that limit movement of said sliding rings by means of grooves made in said chassis, where sighting elements are fitted on an external upper part of said chassis, and wherein the movement of said kinetic absorption element is limited by said plug.
Claim 2 is amended as follows:
Claim 2 (currently amended) An external chassis device 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious and external chassis device with low-friction sliding rings for mating with said chassis and a guide bushing for sliding in grooves in said chassis, where said long gun slides coaxially within said chassis; a plug coupled to an end of said chassis to limit axial movement of said long gun in said chassis; and an absorbing element in said chassis and oriented between said long gun and said plug to absorb kinetic energy and recoil generated by said long gun and axial movement of said long gun in said chassis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641